Citation Nr: 1539353	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for dyshydrosis, hands, arms and feet. 

2. Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis. 

3. The propriety of severance of service connection for right foot plantar fasciitis.

4. Entitlement to service connection for migraines. 

5. Entitlement to service connection for right ear hearing loss. 

6. Entitlement to service connection for tinnitus. 

7. Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1990 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in the appeal, the Veteran, requested withdrawal of the appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the September 2015 hearing, the Veteran requested to withdraw all of the issues on appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E.LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


